14‐1581‐cv (Lead), 14‐2113‐cv (XAP)  
Keepers Inc. v. City of Milford 




                                        In the
             United States Court of Appeals
                              for the Second Circuit
                                                  
                           
                             AUGUST TERM 2014 
                                        
                Nos. 14‐1581‐cv (Lead); 14‐2113‐cv (XAP) 
                                        
           KEEPERS, INC., DBA KEEPERS, FKA SIDEPOCKETS, INC., 
                     Plaintiff‐Appellant‐Cross‐Appellee, 
                                        
                                      v. 
                                        
                              CITY OF MILFORD, 
                    Defendant‐Appellee‐Cross‐Appellant, 
                                        
                                      v. 
                                        
           SIDEPOCKETS, INC., DBA KEEPERS, AFTER DARK LLC,  
                   DBA ROMANTIX ADULT EMPORIUM, 
                         Plaintiffs‐Cross‐Appellees. 
 
                                           
                                      
             On Appeal from the United States District Court 
                    for the District of Connecticut 
                                           
 
                            ARGUED: MAY 18, 2015 
                          DECIDED: NOVEMBER 20, 2015 
                                               
 
Before: CABRANES, RAGGI, and CHIN, Circuit Judges. 

                                               

       Plaintiff  Keepers,  Inc.  (“Keepers”)  and  defendant  City  of 
Milford,  Connecticut  (“Milford”  or  “the  City”)  appeal  and  cross‐
appeal, respectively, from partial summary judgment awards to each 
party  by  the  United  States  District  Court  for  the  District  of 
Connecticut  (Alvin  W.  Thompson,  Judge).  This  case  presents  two 
questions  related  to  Chapter  2.3  Milford’s  municipal  code,  which 
regulates  “adult‐oriented  establishments.”  The  first  is  whether  the 
District Court improperly considered the affidavit of Milford Chief of 
Police  Keith  Mello  in  granting  partial  summary  judgment  for  the 
City.  Keepers  argues  that  the  District  Court  should  have  struck  the 
affidavit because it contradicted testimony given by Milford’s former 
city  attorney  in  a  deposition  taken  pursuant  to  Rule  30(b)(6)  of  the 
Federal Rules of Civil Procedure. We conclude that the District Court 
did  not  “abuse  its  discretion”  in  considering  the  affidavit,  and  we 
accordingly AFFIRM the District Court’s partial summary judgment 
award to the City. 

       The  second  question  is  whether  the  City’s  requirement  that 
sexually  oriented  businesses  publicly  post  the  names  of  their 
operators,  officers,  and  significant  owners  violates  the  First 
Amendment.  Keepers  does  not  appeal  a  judgment  by  the  District 
Court  upholding  that  requirement  with  respect  to  individuals  who 
operate, manage, or control such businesses, but Milford appeals the 




                                       2 
award of partial summary judgment in favor of Keepers holding the 
requirement  unconstitutional  with  respect  to  passive  owners  and 
officers. The District Court should not have reached the merits of that 
issue, nor does this Court do so, because Keepers’ First Amendment 
challenge  does  not  present  a  justiciable  case  or  controversy  under 
Article  III  of  the  U.S.  Constitution.  Accordingly,  we  VACATE  the 
District Court’s partial judgment for Keepers insofar as it reached the 
merits  of  the  public‐posting  requirement,  and  we  REMAND  the 
cause  to  the  District  Court  with  direction  to  dismiss  that  claim  for 
lack of subject‐matter jurisdiction. 

                                               

                            JENNIFER M. KINSLEY (Daniel A. Silver, Silver 
                            & Silver LLP, New Britain, CT, on the brief), 
                            Kinsley Law Office, Cincinnati, OH, for 
                            Plaintiff‐Appellant‐Cross‐Appellee. 

                            SCOTT D. BERGTHOLD (James N. Tallberg, 
                            Karsten & Tallberg LLC, West Hartford, CT, 
                            on the brief), Law Office of Scott D. 
                            Bergthold, Chattanooga, TN, for Defendant‐
                            Appellee‐Cross‐Appellant.   

                                               

JOSÉ A. CABRANES, Circuit Judge: 

       Plaintiff  Keepers,  Inc.  (“Keepers”)  and  defendant  City  of 
Milford,  Connecticut  (“Milford”  or  “the  City”)  appeal  and  cross‐




                                       3 
appeal, respectively, from partial summary judgment awards to each 
party  by  the  United  States  District  Court  for  the  District  of 
Connecticut  (Alvin  W.  Thompson,  Judge).  This  case  presents  two 
questions  related  to  Chapter  2.3  Milford’s  municipal  code,  which 
regulates  “adult‐oriented  establishments.”  The  first  is  whether  the 
District Court improperly considered the affidavit of Milford Chief of 
Police  Keith  Mello  in  granting  partial  summary  judgment  for  the 
City.  Keepers  argues  that  the  District  Court  should  have  struck  the 
affidavit because it contradicted testimony given by Milford’s former 
city  attorney  in  a  deposition  taken  pursuant  to  Rule  30(b)(6)  of  the 
Federal Rules of Civil Procedure. We conclude that the District Court 
did  not  “abuse  its  discretion”  in  considering  the  affidavit,  and  we 
accordingly AFFIRM the District Court’s partial summary judgment 
award to the City. 

       The  second  question  is  whether  the  City’s  requirement  that 
sexually  oriented  businesses  publicly  post  the  names  of  their 
operators,  officers,  and  significant  owners  violates  the  First 
Amendment.  Keepers  does  not  appeal  a  judgment  by  the  District 
Court  upholding  that  requirement  with  respect  to  individuals  who 
operate, manage, or control such businesses, but Milford appeals the 
award of partial summary judgment in favor of Keepers holding the 
requirement  unconstitutional  with  respect  to  passive  owners  and 
officers. The District Court should not have reached the merits of that 
issue, nor does this Court do so, because Keepers’ First Amendment 
challenge  does  not  present  a  justiciable  case  or  controversy  under 
Article  III  of  the  U.S.  Constitution.  Accordingly,  we  VACATE  the 




                                       4 
District Court’s partial judgment for Keepers insofar as it reached the 
merits  of  the  public‐posting  requirement,  and  we  REMAND  the 
cause  to  the  District  Court  with  direction  to  dismiss  that  claim  for 
lack of subject‐matter jurisdiction. 

 

                                 I. BACKGROUND 

      A. Milford’s Regulation of “Adult‐Oriented Establishments” 

        Since 1996, Milford has regulated sexually oriented businesses 
(“SOBs”1)  through  its  Ordinance  Regulating  Adult‐Oriented 
Establishments,  which  forms  Chapter  2.3  of  its  municipal  code.  In 
2003,  Milford  amended  Chapter  2.3  to  add  several  new  restrictions 
on  SOBs,  including  regulations  for  live  performances  involving 
nudity,  new  licensing  requirements  for  operators  of  SOBs,  and 
periodic  inspections.2  Most  relevant  here,  the  amended  ordinance 
required  an  SOB  to  obtain  an  “adult‐oriented  establishment” 
license—which  had  to  state  the  names  of  everyone  who  applied  for 



        1 The Milford ordinances usually refer to “adult‐oriented establishments,” 
but they sometimes speak of “sexually oriented businesses” or “SOBs,” as do the 
parties and much of the relevant case law. We follow the District Court in using 
the latter term. See Keepers, Inc. v. City of Milford, Conn., 944 F. Supp. 2d 129, 138 
n.1 (D. Conn. 2013). 

          Milford,  Conn.,  Ordinances  §  2.3  (2003);  see  Keepers,  944  F.  Supp.  2d  at 
        2

138. Except as noted, subsequent statutory references are to the Milford municipal 
code. 




                                              5 
it—and to post it “in a conspicuous place at or near the entrance . . . 
so that it [could] be easily read at any time.”3  

        Keepers  fell  within  the  scope  of  the  2003  ordinance.  Keepers 
had  been  owned  since  2001  by  Joseph  Regensberger,  who  initially 
operated the business as a restaurant and bar called Sidepockets.4 In 
2002,  however,  Regensberger  decided  to  convert  Sidepockets  into  a 
“cabaret‐style  nightclub”  featuring  clothed  and  “seminude”  female 
“dance  entertainment.”5  He  accordingly  obtained  from  the  City  the 
necessary adult‐entertainment license pursuant to Chapter 2.3.6 

        In December 2003, shortly after Milford amended Chapter 2.3, 
Keepers  filed  suit  in  the  District  Court,  challenging  the  ordinance’s 
constitutionality. The City agreed not to enforce the ordinance while 
the litigation was pending.  

        In 2007, Milford repealed and replaced the ordinance.7 Many of 
the  provisions  in  the  2007  ordinance  were  similar  to  those  they 
replaced,  although  some  requirements,  such  as  those  governing 

        3 § 2.3‐4(5) (2003). 

         App.  53.  References  to  “App.”  refer  to  the  Appendix  of  Plaintiff‐
        4

Appellant‐Cross‐Appellee Keepers. 

          Affidavit  of  Joseph  Regensberger,  Doc.  52‐6,  at  2  (“Regensberger 
        5

Affidavit”). 
        6 Id. 

         See  Sidepockets,  Inc.  v.  City  of  Milford,  Conn.,  528  F.  Supp.  2d  34,  35  (D. 
        7

Conn. 2007); App. 57. 




                                                6 
“adult  arcades”—booths  for  viewing  sexually  explicit  films—were 
stricter.8  Most  relevant  here,  the  2007  ordinance  introduced  a  more 
demanding public‐posting requirement. Like the 2003 ordinance, the 
2007  ordinance  required  an  SOB  to  post  its  “adult‐oriented 
establishment”  license  conspicuously  near  its  entrance.  But  the  2007 
ordinance  expanded  the  list  of  individuals  whose  names  had  to 
appear  on  a  license  application—and,  by  extension,  on  the  publicly 
posted  license  itself.  Under  the  2003  ordinance,  the  license  had  to 
include  only  the  names  of  “operators”9  and  “any  other  persons 
directly involved in the management or control of the adult‐oriented 
establishment.”10  But  the  2007  ordinance  broadened  that  list  to 
include “each person with an influential interest” in the SOB or in “a 
legal entity that controls” it.11 The 2007 ordinance defined “influential 
interest” to include “[a]ny of the following”:  

        (1)  the  actual  power  to  operate  the  sexually  oriented 
        business  or  control  the  operation,  management  or 
        policies  of  the  sexually  oriented  business  or  legal 
        entity which operates the sexually oriented business,  



         App. 57‐58. 
        8



          “Operator  means  any  person,  or  any  proprietor,  shareholder,  general 
        9

partner  or  limited  partner  who  participates  in  the  management  or  day‐to‐day 
operations  and/or  control  of  the  establishment.”  §  2.3‐2(14)  (2003)  (emphasis  in 
original). 
        10   §§ 2.3‐4(3); 2.3‐5 (2003); see App. 140. 
        11   § 2.3‐4(d) (2007). 




                                               7 
        (2)  ownership  of  a  financial  interest  of  thirty  percent 
        (30%) or more of a business or of any class of voting 
        securities of a business, or  

        (3)  holding  an  office  (e.g.,  president,  vice  president, 
        secretary,  treasurer,  managing  member,  managing 
        director,  etc.)  in  a  legal  entity  which  operates  the 
        sexually oriented business.12  

In  short,  the  2007  ordinance  required  SOBs  to  publicly  post  the 
names  of  operators,  managers,  officers,  and  anyone  owning  at  least 
thirty percent of the business.  

        Soon  after  Milford  passed  the  2007  ordinance,  and  while  the 
earlier  suit  was  still  pending,  Keepers  brought  a  second  lawsuit  in 
the  District  Court,  this  time  challenging  the  new  law.13  Around  the 
same time, Keepers changed owners. Regensberger had encountered 
several setbacks, including a brief suspension of his liquor license in 
2003  as  a  result  of  alleged  misbehavior  by  dancers  at  Keepers,  and 
the  loss  of  his  liquor  license  in  2007  due  to  prostitution  at  another 
establishment  he  owned.  In  2008,  he  sold  Keepers  to  his  bartender, 




        12 Id. § 2.3‐2. 

           In  its  second  suit,  Keepers  was  joined  as  plaintiff  by  After  Dark  LLC 
        13

(“After  Dark”),  which  does  business  as  Romantix  Adult  Emporium.  After  Dark 
sells sexually oriented merchandise and operates an adult “arcade.” App. 52, 54‐
55.  Although  Milford  named  it  as  a  cross‐appellee,  After  Dark  does  not  join 
Keepers in this appeal. 




                                             8 
Angela  Silano,  whom  the  record  indicates  to  be  the  company’s 
president and sole owner.14  

        In  October  2008,  the  District Court  consolidated Keepers’  first 
and  second  lawsuits,15  and  both  parties  subsequently  moved  for 
summary judgment.16 In its motion, Keepers challenged the 2003 and 
2007 ordinances on a number of constitutional grounds,17 and it also 
asserted  that  the  ordinances  violated  the  zoning  requirements  of 
Conn. Gen. Stat. § 8‐2. Most relevant for this appeal, Keepers argued 
that the public‐posting requirements of the 2003 and 2007 ordinances 
violated  Keepers’  “owners’,  employees’  and  entertainers’  [First 
Amendment]  right  to  anonymity  while  engaging  in  expressive 


        14  App.  54‐55;  see  Regensberger  Affidavit,  Doc.  52‐6,  at  1‐2;  Affidavit  of 
Angela  Silano,  Doc.  52‐7,  at  1  (“Silano  Affidavit”).  Keepers  asserts  for  the  first 
time  on  appeal  that  Keepers’  current  president  is  not  Silano  but  Julia  Kish. 
Keepers Supp. Br. 4. This assertion has no effect on our decision. As a threshold 
matter, our review is generally limited to “the original papers and exhibits filed in 
the  district  court,”  Fed.  R.  App.  P.  10(a)(1),  and  we  ordinarily  do  not  consider 
“material not included in the record on appeal,” see Loria v. Gorman, 306 F.3d 1271, 
1280  n.2  (2d  Cir.  2002).  Even  if  “extraordinary  circumstances”  warranting  an 
exception to our usual practice were presented here, see Intʹl Bus. Machs. Corp. v. 
Edelstein, 526 F.2d 37, 45 (2d Cir. 1975), treating Kish as Keepers’ president would 
make no difference in our reasoning. See note 137, post. 
        15 App. at vii. 
        16 App. at viii‐ix. 

          Keepers  invoked  the  First  Amendment,  the  Fourth  Amendment,  the 
        17

Takings  Clause  of  the  Fifth  Amendment,  and  the  Ninth  Amendment;  it  also 
brought challenges based on facial and as‐applied vagueness and on deprivation 
of due process under the Fourteenth Amendment. Keepers, 944 F. Supp. 2d at 137. 




                                              9 
activities.”18  Specifically,  Keepers  urged  the  District  Court  to  apply 
so‐called  intermediate  scrutiny19  and strike down  the  public‐posting 
requirements  because  they  did  not  further  a  substantial 
governmental interest.20  

        In  response,  Milford  argued  that  it  had  “a  substantial  interest 
in  regulating  those  who  control  and  operate  sexually  oriented 
businesses.”21 Specifically, Milford contended that the public‐posting 
requirement  allows  “City  officials  and  law  enforcement  agents  to 
readily  identify  those  who  are  responsible  for  the  operation  of  a 


        18 Keepers Br. Summ. J., Doc. 51, at 60, 61. 
        19   “Intermediate  scrutiny”  applies  to  “regulations  of  expressive  activity 
that are not based on content.” Hobbs v. Cty. of Westchester, 397 F.3d 133, 149 (2d 
Cir.  2005).  A  regulation  survives  intermediate  scrutiny  if  it  is  “‘reasonable,’  [is] 
‘narrowly tailored to serve a significant governmental interest,’ and ‘leave[s] open 
ample  alternative  channels  for  communication  of  the  information.’”  Id.  (quoting 
Clark  v.  Cmty.  for  Creative  Non‐Violence,  468  U.S.  288,  293  (1984)).  “The  narrow 
tailoring requirement is satisfied so long as the regulation promotes a substantial 
governmental  interest  that  would  be  achieved  less  effectively  absent  the 
regulation.”  Id.  (internal  quotation  marks  and ellipsis  omitted);  see  generally  N.Y. 
State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, 257-58 (2d Cir. 2015) (noting 
that the Supreme Court first introduced the notion of differing levels of scrutiny 
in United States v. Carolene Products Co., 304 U.S. 144, 153 n.4 (1938)).  
        20 Keepers Br. Summ. J., Doc. 51, at 60. Elsewhere in its briefing before the 
District  Court,  Keepers  refused  to  “concede  that  any  standard  less  than  strict 
constitutional  scrutiny  applies.”  See  id.  at  22.  But  most  of  Keepers’  argument 
“assume[d]  that  intermediate  scrutiny  is  the  correct  standard,”  and  it  never 
argued  that  the  posting  requirement  had  to  further  a  compelling  governmental 
interest, as would be true under so‐called strict scrutiny. See id. at 22‐23, 59‐60.  
        21 Keepers, 944 F. Supp. 2d at 173 (internal quotation marks omitted). 




                                              10 
sexually  oriented  business  for  purposes  of  routine  inspections  and 
criminal investigations.”22  

        On  March  30,  2013,  the  District  Court  granted  nearly  all  of 
Milford’s  motion  for  summary  judgment  and  denied  nearly  all  of 
Keepers’ motion.23 Applying intermediate scrutiny, the Court agreed 
that Milford had a “substantial interest” in readily knowing who was 
responsible  for  operating  an  SOB,  and  that  there  was  a  “substantial 
relation  between  the  City’s  interest”  and  the  requirement  that  SOBs 
display the names of their operators.24 The Court accordingly upheld 
the 2003 ordinance’s posting requirement.  

        The Court went on to find, however, that the 2007 ordinance’s 
posting  requirement  was  “unconstitutionally  broad.”25  Posting  the 
names of owners and officers not involved in the actual operation of 
an SOB, the Court reasoned, lacked “a substantial relationship” to the 
City’s asserted interest.26 Accordingly, the Court invalidated the 2007 

        22 Id. 
        23   The  District  Court  granted  partial  summary  judgment  to  each  party  in 
an  order  of  March  30,  2013,  although  the  District  Court  did  not  enter  a  separate 
judgment as required by Rule 58 of the Federal Rules of Civil Procedure. See Fed. 
R.  Civ.  P.  58(a)  (“Every  judgment  and  amended  judgment  must  be  set  out  in  a 
separate document . . . .”).  
        24 Keepers, 944 F. Supp. 2d at 173. 
        25 Id. at 174. 

           Id.  It  is  not  entirely  clear  whether  the  District  Court  held 
        26

unconstitutional  the  2007  ordinance’s  requirement  that  the  names  of  officers  be 
posted.  Its  opinion  suggests  as  much.  See  id.  at  174  (“[P]osting  the  names  of 




                                             11 
ordinance  insofar  as  it  “require[d]  the  posting  of  the  names  of 
individuals  who  do  not  manage,  operate  or  control  the  sexually 
oriented business.”27  

                                 B. The Mello Affidavit 

        Keepers’ complaint alleged that various provisions of Chapter 
2.3 were unconstitutionally vague. During discovery, Keepers sought 
to  substantiate  that  allegation  by  developing  evidence  that  City 
officials  interpreted  Chapter  2.3  in  a  manner  inconsistent  with  its 




individuals  based  merely  on  their  status  as  a  30%  shareholder  or  an  officer  not 
involved  in  the  management,  operation  or  control  of  the  sexually  oriented 
business  is  not  substantially  related  to  the  City’s  interest  in  enforcing  the 
ordinance. . . .  Thus,  the  court  concludes  that  §  2.3–5(c)  of  the  2007  ordinance  is 
unconstitutional  to  the  extent  that  it  requires  the  posting  of  the  names  of 
individuals  who  do  not  manage,  operate  or  control  the  sexually  oriented 
business.”  (emphasis  supplied)).  But  in  its  subsequent  Order  of  March  28,  2014, 
the Court declined to respond to Milford’s argument about posting the names of 
officers “because the court did not find that requirement unconstitutional.” App. 
151 n.1. In this appeal, Milford seems to have adopted the interpretation provided 
by the March 28 Order—i.e., that the Court  upheld its ordinance with respect to 
officers—while Keepers seems to have supposed the opposite. We assume that the 
District  Court  ruled  as  its  opinion  suggests,  and  that  the  Court  struck  down  the 
2007  public‐posting  requirement  with  respect  to  shareholders  and  officers  “not 
involved  in  the  management,  operation  or  control  of  the  sexually  oriented 
business.”  Keepers,  944  F.  Supp.  2d  at  174.  Nonetheless,  our  disposition  of  this 
appeal  would  not  differ  if  the  District  Court  had  actually  upheld  the  2007 
ordinance insofar as it applied to Keepers’ officers. 
        27 Keepers, 944 F. Supp. 2d at 174. 




                                              12 
plain  meaning  or  in  a  manner  that  gave  inadequate  notice  of  the 
conduct proscribed.28  

        On December 5, 2008, Keepers served a notice of deposition on 
the  City  pursuant  to  Rule  30(b)(6)  of  the  Federal  Rules  of  Civil 
Procedure.29 Rule 30(b)(6) permits a party to depose an organization, 
including a governmental entity, by sending it a notice of deposition 
“describ[ing]  with  reasonable  particularity  the  matters  for 
examination.”  After  receiving  such  notice,  the  organization  must 
designate  someone  familiar  with  the  matters described  in  the  notice 
to testify on its behalf. If the organizational deponent fails to comply 
by “mak[ing] available such number of persons as will be able to give 
complete, knowledgeable and binding answers on its behalf,” a court 
may  impose  sanctions  under  Rule  37  of  the  Federal  Rules  of  Civil 
Procedure, “including the preclusion of evidence.”30 


        28 See Keepers Br. 2‐3; Keepers Reply Br. 6‐7. 
        29 Fed. R. Civ. P. 30(b)(6) provides in relevant part: 

        In  its  notice  or  subpoena,  a  party  may  name  as  the  deponent  a 
        public or private corporation, . . . a governmental agency, or other 
        entity and must describe with reasonable particularity the matters 
        for examination. The named organization must then designate one 
        or more officers, directors, or managing agents, or designate other 
        persons who consent to testify on its behalf; and it may set out the 
        matters  on  which  each  person  designated  will  testify.  .  .  .  The 
        persons  designated  must  testify  about  information  known  or 
        reasonably available to the organization. 

         Reilly v. Natwest Mkts. Grp. Inc., 181 F.3d 253, 268 (2d Cir. 1999) (internal 
        30

quotation  marks  omitted).  Fed.  R.  Civ.  P.  37(a)(3)(B)(ii)  permits  a  party  seeking 




                                            13 
        Keepers’  Rule  30(b)(6)  notice  of  deposition  listed  thirty‐one 
matters related to the drafting, passage, and enforcement of Chapter 
2.3.31  Most  relevant  here,  the  notice  identified  as  a  matter  for 
deposition  “[t]he  definition  and  interpretation  of  any  provisions  of 
Chapter  2.3  which  are  not  specifically  defined  in  that  ordinance.”32 

discovery to move for an order compelling designation if “a corporation or other 
entity  fails  to  make  a  designation  under  Rule  30(b)(6).”  If  a  corporation  fails  to 
comply with such an order, the court may impose the sanctions specified in Rule 
37(b)(2)(A), which include 

        (i)  directing  that  the  matters  embraced  in  the  order  or  other 
        designated facts be taken as established for purposes of the action, 
        as the prevailing party claims; 
        (ii) prohibiting the disobedient party from supporting or opposing 
        designated  claims  or  defenses,  or  from  introducing  designated 
        matters in evidence; 
        (iii) striking pleadings in whole or in part; 
        (iv) staying further proceedings until the order is obeyed; 
        (v) dismissing the action or proceeding in whole or in part; 
        (vi) rendering a default judgment against the disobedient party; or 
        (vii)  treating  as  contempt  of  court  the  failure  to  obey  any  order 
        except an order to submit to a physical or mental examination. 

Rule  37(d)(1)(A)(i)  provides  for  similar  sanctions  if  “a  person  designated  under 
Rule  30(b)(6)  . . .  fails,  after  being  served  with  proper  notice,  to  appear  for  that 
person’s deposition.” “Instead of or in addition to these sanctions, the court must 
require the party failing to act, the attorney advising that party, or both to pay the 
reasonable  expenses,  including  attorney’s  fees,  caused  by  the  failure,  unless  the 
failure  was  substantially  justified  or  other  circumstances  make  an  award  of 
expenses unjust.” Fed. R. Civ. P. 37(d)(3). 
        31 App. 161‐66. 
        32 App. 162. 




                                               14 
Neither  Keepers’  complaint  nor  its  notice  of  deposition  identified 
which provisions of Chapter 2.3 Keepers believed to be vague, and its 
notice  did  not  specifically  identify  which  terms  and  provisions  it 
planned to address during the deposition. 

        The  City  responded  to  Keepers’  notice  of  deposition  by 
designating its former municipal attorney, Marilyn Lipton, who gave 
deposition  testimony  for  Milford  on  January  8,  2009.  At  the  start  of 
the  deposition,  Milford’s  attorney  stated  that,  while  Lipton  had 
authority pursuant to Rule 30(b)(6) to testify on Milford’s behalf, she 
was “not authorized to contradict the ordinance text.”33 

        During  her  deposition,  Lipton  was  unable  to  answer  various 
questions  regarding  the  potential  application  and  interpretation  of 
Chapter  2.3.34  She  was  unable,  for  instance,  to  explain  whether  an 
“assistant manager” would fall within the 2007 ordinance’s definition 
of someone having an “influential interest” in an SOB;35 whether the 
City  could  revoke  an  SOB  employee’s  license  for  failing  to  stop 
another  employee  from  “doing  something  wrong”;36  and  whether 
mandated  “buffer  zones”  between  dancers  and  patrons  would  be 


        33 App. 172. 

           See  Keepers,  944  F.  Supp.  2d  at  158  (noting  that  Keepers  identified  33 
        34

instances  in  which  Lipton  said  she  was  uncertain  or  unable  to  answer  various 
questions).  
        35 App. 223 
        36 App. 252‐53.  




                                             15 
measured  from  “front  of  body  [to]  front  of  body”  or  based  on  the 
distance between other body parts.37 

        In its motion for summary judgment in August 2009, Keepers 
identified  several  provisions  of  Chapter  2.3  that  it  argued  were 
unconstitutionally  vague,  relying  on  Lipton’s  deposition  for 
support.38 In its November 2009 response to Keepers’ motion, Milford 
filed  an  affidavit  by  Chief  of  Police  Keith  Mello  (the  “Mello 
Affidavit”),  who  was  primarily  responsible  for  administering  the 
ordinance.  The  Mello  Affidavit  offered  “additional  guidelines 
regarding the interpretation and enforcement of Chapter 2.3,”39 with 
particular  focus  on  those  provisions  that  Keepers’  motion  had 
identified as vague.40 

        In  December  2009,  Keepers  moved  to  strike  the  Mello 
Affidavit,  arguing  that  it  impermissibly  contradicted  Lipton’s 
deposition  testimony.  Keepers  also  moved  for  discovery  sanctions. 
The District Court denied Keepers’ motions and relied on the Mello 


        App. 264. Chapter 2.3 requires six‐foot “buffer zones” between patrons 
        37

and dancers. See § 2.3‐17(b) (2007). 
        38  Keepers,  944  F.  Supp.  2d  at  158  (noting  Keepers’  argument  that  Lipton 
“had  little  to  no  understanding  as  to  how  the  words,  phrases,  and  provisions 
contained  within  the  ordinance  are  to  be  applied  and/or  enforced”  (quoting 
Keepers Br. Summ. J., Doc. 51, at 11)). 
        39 App. 313. 

           Keepers  had  deposed  Mello  in  January  2009  as  an  individual  witness, 
        40

but not pursuant to Rule 30(b)(6). Dep. of Keith Mello, Doc. 55‐3, at 3. 




                                            16 
Affidavit  in  awarding  summary  judgment  to  the  City  on  Keepers’ 
vagueness challenge.41 The District Court concluded that “[i]t would 
be  unfair  to  ignore”  the  Mello  Affidavit  and  to  rely  solely  on  the 
Lipton Deposition, “in which the plaintiffs succeeded in surprising a 
deponent  not  charged  with  enforcement  of  the  ordinance  with 
hypotheticals that served to ‘stump’ her.”42 

                                    C. The Appeal 

       Both  parties  appealed  the  District  Court’s  partial  grant  and 
partial denial of summary judgment.  Keepers  appealed  the  denial  of 
its  motion  to  strike  the  Mello  Affidavit  and  asked  that  the  case  be 
remanded  for  reconsideration  of  its  vagueness  challenge.  Milford 
cross‐appealed  the  District  Court’s  judgment  that  the  2007 
ordinance’s       public‐posting        requirement    violates    the     First 
Amendment with respect to officers and shareholders not involved in 
the operation of an SOB.  

       In  an  Order  entered  on  October  2,  2015,  we  identified  nostra 
sponte  two  issues  not  addressed  by  the  parties  or  the  District  Court: 
whether  Keepers  has  “standing”  to  challenge  the  public‐posting 
requirements;  and,  if  Keepers  does  have  standing,  whether  the 
public‐posting  requirements  violate  the  First  Amendment’s 




       41 App. 46‐47 (Order of Sept. 28, 2010). 
       42 Keepers, 944 F. Supp. 2d at 159. 




                                          17 
prohibition  of  “compelled  speech.”43  We  accordingly  asked  the 
parties to file supplemental letter briefs addressing these questions. 

                                   II. DISCUSSION 

       A. The District Court’s Consideration of the Mello Affidavit  

        We  first  address  whether  the  District  Court  erred  in 
considering the Mello Affidavit when awarding summary judgment 
to Milford with respect to Keepers’ vagueness challenge.  

        We review a district court’s evidentiary and discovery rulings 
for “abuse of discretion.”44 “A district court has abused its discretion 
if it based its ruling on an erroneous view of the law or on a clearly 
erroneous  assessment  of  the  evidence,  or  rendered  a  decision  that 
cannot be located within the range of permissible decisions.”45 

        On appeal, Keepers challenges the District Court’s decision to 
allow  Milford  to  supplement  the  deposition  testimony  of  its  Rule 

        43   The District Court considered Keepers’ standing with respect to several 
of  its  claims,  including  its  vagueness  challenges,  id.  at  151‐53,  First  Amendment 
overbreadth challenge, id. at 160, and various challenges to Chapter 2.3’s criminal 
disability provisions, id. at 162‐63. The District Court did not, however, consider 
standing with respect to the public‐posting requirement. 
        44 In re Agent Orange Prod. Liab. Litig., 517 F.3d 76, 102 (2d Cir. 2008); Arlio 
v. Lively, 474 F.3d 46, 51 (2d Cir. 2007); see also In re City of New York, 607 F.3d 923, 
943  n.21  (2d  Cir.  2010)  (explaining  that  “abuse  of  discretion”  is  a  nonpejorative 
term of art). 

           In  re  Sims,  534  F.3d  117,  132  (2d  Cir.  2008)  (internal  quotation  marks, 
        45

alteration, and citation omitted). 




                                             18 
30(b)(6) witness with an affidavit from another witness. “Because the 
deponent’s  answers  constitute  the  official  testimony  of  the 
governmental  entity  itself,”  Keepers  argues,  “the  government  may 
not  later  contradict”  the deponent’s  testimony “with  the affidavit  of 
another  official.”46  As  a  result,  it  asserts,  the  District  Court  should 
have refused to consider the Mello Affidavit.  

       Milford  offers  several  counterarguments.  First,  it  argues  that 
even  if  a  deponent’s  factual  conclusions  bind  an  organizational 
deponent,  its  legal  conclusions  do  not.  Second,  Milford  asserts  that 
Keepers’  notice  of  deposition  failed  to  comply  with  Rule  30(b)(6)’s 
requirement  that  the  deposing  party  “describe  with  reasonable 
particularity  the  matters  for  examination,”  and  that  Milford  was 
therefore entitled to supplement its deposition testimony on subjects 
about  which  it  had  received  inadequate  notice.  Finally,  Milford 
argues  that  even  if  the  District  Court  erred  in  considering  the 
affidavit,  any  error  was  harmless,  because  the  Court  would  have 
reached the same conclusion in any event. 

       We  affirm  the  District  Court’s  decision  to  consider  the  Mello 
Affidavit  for  two  reasons.  First,  we  agree  with  Milford  that  a  Rule 
30(b)(6)  deponent  may  supplement  or  amend  legal  interpretations 
offered  by  its  designated  witness.  Second,  even  if  the  District  Court 
“abused its discretion” in considering the Mello Affidavit, any error 
was harmless. 


       46 Keepers Br. 3. 




                                       19 
               1. The “Binding” Nature of Rule 30(b)(6) Testimony 

          Keepers  misunderstands  how  testimony  pursuant  to  Rule 
30(b)(6)  binds  a  party.  Keepers  rightly  notes  that  an  organization’s 
deposition  testimony  is  “binding”  in  the  sense  that  whatever  its 
deponent  says  can  be  used  against  the  organization.47  But  Rule 
30(b)(6) testimony is not “binding” in the sense that it precludes the 
deponent  from  correcting,  explaining,  or  supplementing  its 
statements.48  Nothing  in  the  text  of  the  Rule  or  in  the  Advisory 
Committee notes indicates that the Rule is meant to bind a corporate 
party  irrevocably  to  whatever  its  designee  happens  to  recollect 
during her testimony.49 Of course, a party whose testimony “evolves” 
risks its credibility, but that does not mean it has violated the Federal 
Rules of Civil Procedure.50  

          Indeed,  Keepers  itself  came  to  a  similar  conclusion  earlier  in 
this  litigation.  During  the  Lipton  Deposition,  Milford  objected  to 
questions  requiring  Lipton  to  give  precise  answers  based  on  2,000 
pages of evidence. Its counsel emphasized that if Lipton answered a 
question with “I don’t know,” she should be taken to mean, “I don’t 

          47 See Reilly, 181 F.3d at 268. 

            See  8A  Charles  Alan  Wright  &  Arthur  R.  Miller,  Federal  Practice  & 
          48

Procedure  §  2103  (3d  ed.  2015);  7‐30  James  Wm.  Moore  et  al.,  Moore’s  Federal 
Practice § 30.25 (3d ed. 2015). 
          49 See A.I. Credit Corp. v. Legion Ins. Co., 265 F.3d 630, 637 (7th Cir. 2001). 
          50 See R & B Appliance Parts, Inc. v. Amana Co., 258 F.3d 783, 786‐87 (8th Cir. 
2001). 




                                              20 
know without reviewing all 2,000 pages right now,” and that such an 
answer  should  “not  preclude  the  city’s  reliance  on  anything  in  the 
record at summary judgment.”51 The attorney for Keepers agreed: “I 
am  sure  that  if  there’s  something  that  is  in  [the  record]  that  is 
responsive to any arguments that we’re going to be making, you will 
pull  it  out  in  response  to  our  motion  for  summary  judgment.”52 
Accordingly,  the  parties  proceeded  under  the  assumption  that 
Lipton’s  recollection  did  not  limit  what  evidence  Milford  could 
present. 

        Although  the  parties’  exchange  focused  on  Milford’s  right  to 
supply additional facts, a Rule 30(b)(6) deponent may also amend and 
expand its legal conclusions. Courts have held repeatedly that a party 
is  “entitled  to  produce  contrary  evidence”  that  contradicts  legal 
interpretations  offered  during  a  deposition.53  The  statements  to 
which Keepers seeks to bind Milford are primarily interpretations of 
law—whether  or  how  Chapter  2.3  applies  to  various  situations—
rather than facts concerning the drafting or history of the ordinance. 
The  rule  that  organizational  deponents  may  supplement  their  Rule 
30(b)(6) testimony thus applies with special force in the present case. 




        51 App. 230. 
        52 Id. 
        53  AstenJohnson,  Inc.  v.  Columbia  Cas.  Co.,  562  F.3d  213,  229  n.9  (3d  Cir. 
2009); see R & B Appliance, 258 F.3d at 786‐87. 




                                              21 
        Some  deponents  will,  of  course,  try  to  abuse  Rule  30(b)(6)  by 
intentionally  offering  misleading  or  incomplete  responses,  then 
seeking  to  “correct”  them  by  offering  new  evidence  after  discovery. 
Appropriate remedies are available for such situations. For instance, 
as  Keepers  points  out,  the  “sham‐affidavit  rule”  prevents  a  party 
from  manufacturing  an  issue  of  fact  “by  submitting  an  affidavit  in 
opposition  to  a  summary  judgment  motion  that,  by  omission  or 
addition,  contradicts  the  affiant’s  previous  deposition  testimony.”54 
But  that  rule  has  no  relevance  here.  A  subsequent  witness  does  not 
“contradict”  a  Rule  30(b)(6)  deponent  when  that  witness  offers 
information about which the deponent had disclaimed knowledge or 
expressed  uncertainty.55  With  one  minor  exception,56  the  Mello 
Affidavit did not “contradict” Lipton’s earlier testimony but instead 
filled in its gaps. 

        Rule  37  also  empowers  district  courts  to  correct  abuses  in  the 
deposition  process.  If  a  deponent  fails  to  satisfy  Rule  30(b)(6)  by 
refusing to designate a witness or producing an unprepared witness, 
the court may order sanctions, including the preclusion of evidence.57 


          Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 482 (2d Cir. 2014) 
        54

(internal quotation marks omitted). 
        55 See id. 

          This  exception  involved  inconsistent  legal  conclusions  about  the 
        56

meaning  of  the  term  “regularly”  as  it  is  used  in  the  2007  ordinance,  rather  than 
contradictory statements of fact. Keepers Br. 8, ¶ 1; App. 197, 313. 

          Reilly, 181 F.3d at 268; see also Black Horse Lane Assocs. v. Dow Chem. Corp., 
        57

228 F.3d 275, 304 (3d Cir. 2000) (“[W]e hold that when a witness is designated by a 




                                             22 
But  we  cannot  conclude  that  such  sanctions  would  be  appropriate 
here,  much  less  that  the  District  Court  “abused  its  discretion”  by 
failing to employ them against Milford.58  

        Keepers  identifies  no  authority  that  cuts  against  these  settled 
principles. Indeed, the contrast between the instant case and Reilly v. 
Natwest  Markets  Group  Inc.,  the  principal  case  on  which  Keepers 
relies,  is  illuminating.59  In  Reilly,  a  corporate  defendant  was  served 
with  a  Rule  30(b)(6)  notice  asking  it  to  produce  representatives 
familiar  with  the  work  performed  by  the  plaintiff,  its  former 
employee.  In  response,  the  defendant  produced  a  single  witness, 
“despite  [the  plaintiff’s]  complaints  that  [the  witness]  was  not 
sufficiently  knowledgeable,”60  in  what  was  apparently  an  effort  to 
frustrate  the  plaintiff’s  discovery.61  As  a  result,  the  district  court 
refused  to  allow  two  other  witnesses  for  the  defendant—whom  the 
defendant had declined to produce for its Rule 30(b)(6) deposition—
to testify on the same subject at trial. 


corporate  party  to  speak  on  its  behalf  pursuant  to  Rule  30(b)(6),  producing  an 
unprepared witness is tantamount to a failure to appear that is sanctionable under 
Rule  37(d).”  (alteration  and  internal  quotation  marks  omitted));  Kyoei  Fire  & 
Marine Ins. v. M/V Mar. Antalya, 248 F.R.D. 126, 152 (S.D.N.Y. 2007) (same).  

           Keepers  moved  for  sanctions  before  the  District  Court,  but  on  appeal, 
        58

the only “sanction” it seeks is the striking of the affidavit. See Keepers Br. 12.  
        59 181 F.3d 253 (2d Cir. 1999). 
        60 Id. at 268. 
        61 See id. at 268‐69. 




                                           23 
       This  case  differs  from  Reilly  in  two  important  respects.  First, 
unlike  the  corporate  defendant  in  Reilly,  Milford  produced  as  its 
witness the person it considered to be most familiar with the subject 
matter  at  issue.62  Although  Lipton’s  testimony  may  have  been 
inadequate, the District Court found that that inadequacy flowed not 
from the kind of willful obstruction apparent in Reilly but rather from 
Keepers’ decision to “surpris[e]” Lipton63 with “various hypothetical 
scenarios”  not  identified  in  the  notice  of  deposition.64  Second,  the 
defendant  in  Reilly  wanted  to  frustrate  discovery,  but  Milford  had 
every  incentive  to  be  as  forthcoming  as  possible  in  order  to  defeat 
Keepers’  claim  of  vagueness.  Indeed,  forcing  Lipton  to  answer  “I 
don’t know” was precisely what Keepers hoped to achieve.65  

       As the District Court recognized, the process by which Milford 
ultimately answered Keepers’ questions was not “a route that is to be 
preferred.”66  Ideally—perhaps  after  receiving  more  particularized 
notice of what Keepers wanted to know—Lipton herself would have 
been prepared to offer more precise answers during her deposition. If 
Milford believed that Keepers’ Rule 30(b)(6) notice failed to describe 
the matters for deposition with adequate particularity, Milford could 


       62 See Milford Br. 4. 
       63 Keepers, 944 F. Supp. 2d at 159. 
       64 App. 46 (Order of Sept. 28, 2010). 
       65 See Keepers Br. 8‐11. 
       66 App. 47 (Order of Sept. 28, 2010). 




                                          24 
have  objected  prior  to  the  deposition.  Alternatively,  Keepers  might 
have  requested  an  additional  Rule  30(b)(6)  deposition,  perhaps  of 
Mello. But the “management of discovery and trial” belongs “to the 
sound  discretion  of  the  district  court.”67  We  have  no  trouble 
concluding that the District Court did not “abuse” that discretion in 
admitting the Mello Affidavit. 

                                  2. Harmless Error 

        Even  if  the  District  Court  erred  by  considering  the  Mello 
Affidavit,  that  error  was  harmless,  because  excluding  the  affidavit 
would not have affected the outcome of the case.68 

        The District Court considered the Lipton Deposition and Mello 
Affidavit in connection with its evaluation of Keepers’ argument that 
certain  provisions  of  Chapter 2.3 were unconstitutionally vague.  An 
ordinance  can  be  unconstitutionally  vague  “for  either  of  two 
independent  reasons”:  (1)  “if  it  fails  to  provide  people  of  ordinary 
intelligence a reasonable opportunity to understand what conduct it 
prohibits,”69 or (2) if it “does not provide explicit standards for those 
who apply it.”70 


        67 Willey v. Kirkpatrick, 801 F.3d 51, 72 (2d Cir. 2015). 
        68 See Fed. R. Civ. P. 61; Shinseki v. Sanders, 556 U.S. 396, 407 (2009). 

          VIP  of  Berlin,  LLC  v.  Town  of  Berlin,  593  F.3d  179,  186  (2d  Cir.  2010) 
        69

(quoting Hill v. Colorado, 530 U.S. 703, 732 (2000)). 
        70 Id. at 191 (internal quotation marks and alteration omitted). 




                                             25 
       As the District Court noted, a court evaluating a challenge for 
vagueness  must  “begin[  ]  with  the  text  of  the  ordinance”  itself.71 
Based  on  its  reading  of  Chapter  2.3—without  relying  on  the  Lipton 
Deposition  or  the  Mello  Affidavit—the  District  Court  concluded 
“that  the  ordinance  here  is  clear  on  its  face”  and  thus  satisfied  the 
first prong of the vagueness analysis.72  

       In  evaluating  the  second  prong,  the  District  Court  again 
focused,  as  it  should  have,  primarily  on  the  ordinance’s  plain 
meaning.  The  Court  also  considered  whether  Milford  officials 
interpreted  Chapter  2.3  in  a  manner  “consistent  with”  its  text.73  The 
Court  concluded  that  the  ordinance  itself  gave  sufficiently  clear 
guidance and that the officials charged with enforcing the ordinance 
had adopted an interpretation consistent with its text.74 Accordingly, 
the Court concluded that Chapter 2.3 also satisfied the second prong 
of the vagueness analysis. 

       The  Court’s  findings  would  not  have  changed  had  the  Court 
excluded  the  Mello  Affidavit.  The  Court  concluded  that  the 
ordinance  was  clear  on  its  face  without  relying  on  any  extrinsic 
evidence at all. Had the Court relied solely on the Lipton Deposition 
in  deciding  whether  the  ordinance  gave  sufficient  guidance  to  law 

       71 Id. at 187; see Keepers, 944 F. Supp. 2d at 151.  
       72 Keepers, 944 F. Supp. 2d at 158. 
       73 See VIP of Berlin, 593 F.3d at 192. 
       74 Keepers, 944 F. Supp. 2d at 158‐59. 




                                            26 
enforcement,  the  most  the  Court  could  have  concluded  was  that 
Milford  lacked  an  “official  position”  on  how  to  apply  several 
provisions  of  Chapter  2.3  to  various  hypothetical  situations.75  But 
that  conclusion  alone  would  not  have  supported  a  finding  of 
vagueness.  When  the  text  of  an  ordinance  is  sufficiently  clear  to 
satisfy  the  Due  Process  Clause,  a  municipal  official’s  inability  to 
supply  precise  answers  regarding  its  hypothetical  application  is 
insufficient  to  render  that  ordinance  unconstitutionally  vague.76  The 
Mello  Affidavit  thus  had  no  effect  on  the  District  Court’s  ultimate 
conclusion. Accordingly, the judgment of the District Court in favor 
of  Milford  with  respect  to  Keepers’  vagueness  challenge  is 
AFFIRMED. 

                        B. The Public‐Posting Requirement 

      We       now       turn    to     whether    Milford’s    public‐posting 
requirements violate the First Amendment. Keepers does not appeal 
the  District  Court’s  judgment  insofar  as  it  upheld  the  2003  public‐
posting  requirement  and  part  of  the  2007  requirement.  Milford, 
however, urges us to reverse the District Court’s judgment insofar as 
it  invalidated  part  of  the  2007  ordinance.  Milford  argues  that  the 
District  Court  erred  in  assuming  that  mere  ownership  of  an  SOB  is 
expressive  conduct  protected  by  the  First  Amendment.  It  argues  in 
the  alternative  that  even  if  owning  an  SOB  qualifies  as  expressive 


      75 Id. at 158. 
      76 See VIP of Berlin, 593 F.3d at 191. 




                                          27 
conduct,  the  posting  requirement  should  nevertheless  survive 
because  it  is  narrowly  tailored  and  advances  an  important 
governmental interest.  

       We  need  not—indeed,  we  cannot—resolve  either  issue  today. 
Undertaking our constitutional duty to assure ourselves that this case 
is  justiciable,  we  have  determined  that  three  distinct  jurisdictional 
barriers  preclude  Keepers  from  challenging  the  public‐posting 
requirements.  We  conclude  that  Keepers  lacked  both  (1)  prudential 
and  (2)  constitutional  standing  to  challenge  the  public‐posting 
requirements based on third parties’ rights to anonymous expression, 
and (3) even if Keepers had standing below based on its right against 
compelled  speech,  a  justiciable  controversy  no  longer  exists  at  this 
stage  of  the  litigation.77  Accordingly,  we  VACATE  the  judgment  of 
the  District  Court  with  respect  to  the  2003  and  2007  public‐posting 
requirements  and  REMAND  with  instructions  to  dismiss  Keepers’ 
challenge to those requirements for lack of subject matter jurisdiction.  

            1. Whose First Amendment Rights Are at Stake? 

       Article  III  of  the  U.S.  Constitution  limits  the  jurisdiction  of 
federal  courts  to  “Cases”  or  “Controversies.”78  “One  element  of  the 


       77  Courts  may  consider  prudential  standing,  constitutional  standing,  and 
mootness in any order. See Arizonans for Official English v. Arizona, 520 U.S. 43, 66 
(1997); Hillside Metro Assocs., LLC v. JPMorgan Chase Bank, Nat’l Assʹn, 747 F.3d 44, 
48 (2d Cir. 2014), cert. denied, 135 S. Ct. 1399 (2015). 

         U.S. Const. art. III, § 2 (“The judicial Power [of the United States] shall 
       78

extend to all Cases, in Law and Equity, arising under this Constitution, the Laws 




                                          28 
case‐or‐controversy requirement is that plaintiffs must establish that 
they  have  standing  to  sue.”79  To  establish  constitutional  standing,  a 
plaintiff must demonstrate (1) that it has “suffered an injury in fact,” 
which  is  (2)  “fairly  traceable  to  the  challenged  action  of  the 
defendant,”  and  (3)  “likely”  to  “be  redressed  by  a  favorable 
decision.”80  In  addition  to  these  core  constitutional  requirements, 
litigants  must  also  satisfy  “prudential  standing,”  which  “embodies 
‘judicially  self‐imposed  limits  on  the  exercise  of  federal 
jurisdiction.’”81  Prudential  standing  includes,  inter  alia,  “the  general 
prohibition  on  a  litigant’s  raising  another  person’s  legal  rights”  and 
“the  rule  barring  adjudication  of  generalized  grievances  more 
appropriately  addressed  in  the  representative  branches  [of 
government].”82  “The  party  invoking  federal  jurisdiction  bears  the 


of  the  United  States,  and  Treaties  made,  or  which  shall  be  made,  under  their 
Authority;—to  all  Cases  affecting  Ambassadors,  other  public  Ministers  and 
Consuls;—to all Cases of admiralty and maritime Jurisdiction;—to Controversies 
to  which  the  United  States  shall  be  a  Party;—to  Controversies  between  two  or 
more  States;—  between  a  State  and Citizens  of  another  State,—between  Citizens 
of  different  States,—between  Citizens  of  the  same  State  claiming  Lands  under 
Grants of different States, and between a State, or the Citizens thereof, and foreign 
States,  Citizens  or  Subjects.”);  see  Clapper  v.  Amnesty  Int’l  USA,  133  S.  Ct.  1138, 
1146 (2013). 
        79 Clapper, 133 S. Ct. at 1146 (internal quotation marks omitted). 

           Hedges  v.  Obama,  724  F.3d  170,  188  (2d  Cir.  2013)  (quoting  Lujan  v. 
        80

Defenders of Wildlife, 504 U.S. 555, 560‐61 (1992)). 

         Selevan v. N.Y. Thruway Auth., 584 F.3d 82, 91 (2d Cir. 2009) (quoting Elk 
        81

Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 11 (2004), abrogated on other grounds 
by Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377 (2014)). 




                                              29 
burden of establishing” prudential and constitutional standing,83 but 
courts  may  raise  the  issue  sua  sponte,  including  for  the  first  time  on 
appeal.84 

        One  purpose  of  standing  doctrine  is  to  ensure  that  “the 
plaintiff  at  issue  is  the  appropriate  plaintiff  to  bring  a  claim.”85  It 
matters, in other words, whose rights a plaintiff asserts. The District 
Court  assumed  that  the  plaintiffs  before  it—a  corporation  and  a 
limited  liability  company—were  asserting  “their  First  Amendment 
right to engage in speech anonymously.”86 But that would have been 
an  odd  claim  indeed  for  a  business  like  Keepers,  which  markets  its 
services  to  “the  consenting  adult  public.”87  Corporations  sometimes 
seek to hide their identities,88 but not usually from their patrons.  

        A  closer  examination  of  Keepers’  filings  reveals  that  the 
company  has  asserted  not  its  own  right  to  remain  anonymous  but 


        82 Elk Grove, 542 U.S. at 12 (internal quotation marks omitted). 

          See Lujan, 504 U.S. at 561; Rajamin v. Deutsche Bank Nat’l Tr. Co., 757 F.3d 
        83

79, 84 (2d Cir. 2014). 

         Cent.  States  Se.  &  Sw.  Areas  Health  &  Welfare  Fund  v.  Merck‐Medco 
        84

Managed Care, L.L.C., 433 F.3d 181, 198 (2d Cir. 2005). 
        85 Lerner v. Fleet Bank, N.A., 318 F.3d 113, 126 (2d Cir. 2003). 
        86 Keepers, 944 F. Supp. 2d at 172 (emphasis supplied). 
        87 Id. at 151 (emphasis supplied) (internal quotation marks omitted). 

           See  Citizens  United  v.  Fed.  Election  Commʹn,  558  U.S.  310,  366‐67  (2010) 
        88

(describing a corporation’s challenge to a disclosure requirement). 




                                             30 
that  of  its  officers,  shareholders,  and  other  third  parties.  Before  the 
District  Court,  for  instance,  Keepers  argued  that  Milford’s  public‐
posting requirements “impermissibly and severely infringe upon the 
owners’,  employees’  and  entertainers’  right  to  anonymity  while 
engaging  in  expressive  activities.”89  In  its  appellate  brief,  Keepers 
again  stresses  the  right  of  “[o]wners  of  adult  businesses”  “to  fund 
sexually  explicit  expression”  anonymously.90  Throughout  its 
argument,  Keepers  refers  either  to  an  impersonal  “right  to 
anonymous  free  expression”  or,  more  often,  to  the  rights  of 
“[p]assive  [o]wners,”91  “shareholders,”  and  “officers.”92  Keepers’ 
brief  even  converts  the  District  Court’s  focus  on  Keepers’ 
constitutional rights into a holding about the rights of “partial owners 
of sexually oriented businesses.”93 In short, Keepers has consistently 
asserted  not  its  own  right  to  anonymous  expression—which  would 
make  little  sense  for  a  business  that  markets  its  services  to  the 
public—but the rights of third parties.94  


        89 Keepers Br. Summ. J., Doc. 51, at 61 (emphasis supplied).  
        90 Keepers Reply Br. 8 (emphasis supplied) 
        91 Id. 
        92 Id. at 10. 

           Id.  at  11  (emphasis  supplied);  cf.  Keepers,  944  F.  Supp.  2d  at  172. 
        93

Similarly,  Keepers  describes  the  City  as  arguing  against  the  right  of  “business 
owners,  officers,  and  stakeholders”  to  “engage  in  anonymous  expression  . . .  by 
maintaining an ownership interest in an adult business.” Keepers Reply Br. 8. 

          In  its  supplemental  brief,  Keepers  asserts  for  the  first  time  that  it 
        94

challenges the public‐posting requirements “on both its own behalf and on behalf 




                                           31 
        Therefore,  to  the  extent  that  Keepers  challenges  the  public‐
posting  requirements  based  on  a  First  Amendment  right  of 
anonymous  expression,  its  challenge  hinges  on  Keepers’ 
constitutional  and  prudential  standing  to  assert  the  rights  of  its 
owners  and  officers.  Corporations,  like  other  organizations, 
sometimes  have  standing  to  assert  the  rights  of  third  parties.95  But 
because a “corporation is a distinct legal entity” from its shareholders 




of”  affected  third  parties.  Keepers  Supp.  Br.  2.  But  even  in  that  brief,  Keepers 
nowhere asserts its own right to anonymous expression, relying instead on its right to 
sue  on  behalf  of  its  owners  and  officers  or  on  other  rights—distinct  from 
anonymity—allegedly possessed by Keepers itself. 
        95   See  note  107,  post.  A  corporation’s  standing  to assert  the  rights  of  third 
parties should not be confused with its standing to assert claims on its own behalf, 
even  though  those  claims  may  ultimately  benefit  its  owners,  officers,  or 
employees. See Mid‐Hudson Catskill Rural Migrant Ministry, Inc. v. Fine Host Corp., 
418  F.3d  168,  174  (2d  Cir.  2005)  (Sotomayor,  J.);  cf.  Burwell  v.  Hobby  Lobby  Stores, 
Inc., 134 S. Ct. 2751, 2768 (2014) (“An established body of law specifies the rights 
and  obligations  of  the  people  (including  shareholders,  officers,  and  employees) 
who  are  associated  with  a  corporation  in  one  way  or  another.  When  rights, 
whether  constitutional  or  statutory,  are  extended  to  corporations,  the purpose  is 
to protect the rights of these people.” (emphasis in original)); Doctor Johnʹs, Inc. v. 
City  of  Roy,  465  F.3d  1150,  1156  (10th  Cir.  2006)  (finding  that  a  sexually  oriented 
business  had  standing  to  challenge  an  ordinance  that  directly  harmed  the 
business itself). 




                                               32 
and officers,96 courts are not permitted to simply assume its standing 
to assert the rights of those third parties.97 

                               2. Prudential Standing 

        We  begin  by  considering  the  “prudential  standing  rule”  that 
“normally bars litigants from asserting the rights or legal interests of 
others in order to obtain relief from injury to themselves.”98  

        Keepers  argues  that  prudential  standing  concerns  are 
irrelevant  here  because  “[c]ourts  have  generally  dispensed  with  the 
rule that a party [must] assert its own legal rights and not the rights 
of  third  parties  when  First  Amendment  free  speech  rights  are  at 
stake.”99  Keepers  misunderstands  the  nature  of  that  dispensation. 
Courts  have  relaxed  prudential  standing  requirements  to  permit 

        96 Daimler AG v. Bauman, 134 S. Ct. 746, 759 n.13 (2014) (internal quotation 
marks  omitted);  see  also  Dole  Food  Co.  v.  Patrickson,  538  U.S.  468,  474  (2003)  (“A 
basic tenet of American corporate law is that the corporation and its shareholders 
are distinct entities.”). 

           See  Mid‐Hudson  Catskill  Rural  Migrant  Ministry,  418  F.3d  at  174 
        97

(indicating that plaintiffs bear the burden of demonstrating third‐party standing).  

        Keepers cites Genusa v. City of Peoria, 619 F.2d 1203, 1216 (7th Cir. 1980), for 
the  proposition  that  a  “corporation  . . .  ha[s]  standing  to  challenge  disclosure 
requirements  that  applied  to  officers,  directors,  and  stockholders  of  a  corporate 
licensing  applicant.”  Keepers  Supp.  Br.  3.  Genusa,  however,  involved  a  suit 
brought by “owners of and employees in” a sexually oriented business, not by the 
business itself. See Genusa, 619 F.2d at 1208. 
        98 Rajamin, 757 F.3d at 86 (quoting Warth v. Seldin, 422 U.S. 490, 509 (1975)).  
        99 See Keepers Supp. Br. 3. 




                                              33 
challenges  based  on  First  Amendment  overbreadth.100  Keepers, 
however, has not advanced such a challenge here. Although Keepers’ 
supplemental  brief  repeatedly  characterizes  its  claim  as  one  of 
“overbreadth,” that word appears neither in its principal brief nor in 
the section of its summary judgment brief that addresses the public‐
posting requirement.101 

        Keepers  previously  omitted  mentioning  overbreadth  for  a 
good reason: it has based its challenge on the “[q]uite different” basis 
of third‐party (or jus tertii) standing.102 In an overbreadth challenge, a 
plaintiff “claims that although a statute did not violate his or her First 

           See, e.g., Secʹy of State of Md. v. Joseph H. Munson Co., 467 U.S. 947, 957‐58 
        100

(1984); Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973). 

            In  contrast,  Keepers  attacked  as  overbroad  the  prohibition  on  minors’ 
        101

entering  SOBs,  Keepers  Br.  Summ.  J.,  Doc.  51,  at  40‐43;  the  requirement  of  a 
“buffer zone” between customers and “semi‐nude” “employees,” id. at 51‐52, and 
the “no‐touch” provision, id. at 57.  

        Although  the  District  Court  referred  to  the  2007  ordinance  as 
“unconstitutionally  broad,”  context  shows  that  the  Court  was  referring  to  the 
absence of “a substantial relationship between [Milford’s asserted] governmental 
interest and the information required to be posted”—i.e., the ordinance’s failure to 
satisfy  intermediate  scrutiny—and  not  to  the  constitutional  doctrine  of 
overbreadth as relevant for standing purposes. See Keepers, 944 F. Supp. 2d at 174. 
As  noted  above,  the  District  Court  never  considered  Keepers’  standing  to 
challenge  the  public‐posting  requirements;  Keepers  had  not  advanced  an 
overbreadth  argument;  and  the  District  Court  invoked  none  of  the  typical 
overbreadth standards or doctrines in reaching its decision, see Milford Br. 36‐37. 

           See Richard H. Fallon, Jr., John F. Manning, Daniel J. Meltzer & David L. 
        102

Shapiro,  Hart  &  Wechsler’s  The  Federal  Courts  and  the  Federal  System  164  (7th  ed. 
2015) (internal quotation marks omitted) (“Hart & Wechsler”). 




                                             34 
Amendment  rights,  it  would  violate  the  First  Amendment  rights  of 
hypothetical  third  parties  if  applied  to  them.”103  In  contrast,  a  case 
based  on  third‐party  standing  involves  a  plaintiff’s  claim  “that  a 
single  application  of  a  law  both  injures  him  and  impinges  upon  the 
constitutional rights of third persons.”104 Keepers’ challenge is plainly 
of the latter variety.105  

         “Typically,  a  plaintiff  who  asserts  the  claims  of  a  third  party 
can  obtain  standing  by  establishing  (1)  a  close  relationship  to  the 
injured party and (2) a barrier to the injured party’s ability to assert 
its own interests.”106 Even if we assume that Keepers and the relevant 
third  parties  have  a  sufficiently  close  relationship  to  satisfy  the  first 
prong of this test,107 Keepers has not shown, or even alleged, that its 


            Farrell v. Burke, 449 F.3d 470, 498 (2d Cir. 2006). 
         103



            Hart & Wechsler 164 (internal quotation marks omitted). 
         104



          See, e.g., Keepers Supp. Br. 2 (“The Milford ordinance therefore injures 
         105

Keepers directly . . . .”). 

          Smith  v.  Hogan,  794  F.3d  249,  255  (2d  Cir.  2015)  (internal  quotation 
         106

marks omitted).  

             See,  e.g.,  Int’l  Harvester  Co.  v.  Wisc.  Dep’t  of  Taxation,  322  U.S.  435,  440 
         107

(1944)  (finding  that  a  corporation  had  standing  to  present  its  stockholders’ 
constitutional objections to a tax); Commack Self‐Serv. Kosher Meats, Inc. v. Hooker, 
680 F.3d 194, 200 (2d Cir. 2012) (allowing a kosher delicatessen and butcher shop 
to  join  with  its  “shareholders,  directors,  and  officers”  in  asserting  free  exercise 
claims); Stormans, Inc. v. Selecky, 586 F.3d 1109, 1120 (9th Cir. 2009) (holding that a 
corporation  has  standing  to  assert  the  free  exercise  rights  of  its  owners);  United 
States v. Westinghouse Elec. Corp., 638 F.2d 570, 574 (3d Cir. 1980) (finding that an 
employer  has  standing  to  assert  the  privacy  interests  of  its  employees).  But  see
Polaroid  Corp.  v.  Disney,  862  F.2d  987,  1000  &  n.8  (3d  Cir.  1988)  (finding  that  a 




                                                 35 
owners  and  officers  would  have  any  difficulty  asserting  their  own 
interests. As a result, it has failed to offer any reason for us to lift the 
prudential bar against asserting the rights of others.  

        In reaching this conclusion, we emphasize the limited nature of 
our holding, which reflects the absence of any suggestion in the briefs 
or  the  record  that  Keepers’  owners  or  officers  would  face  any 
difficulty  in  defending  their  own  interests.  We  recognize  that 
litigants seeking to protect their anonymity may have strong reasons 
for suing through a third‐party organization rather than in their own 
names.108 But those reasons do not apply here. Keepers’ owners and 
officers  have  already  identified  themselves  publicly  during  the 
course  of  this  litigation,  and  we  have  seen  no  evidence  that  they 
would face “threats, harassment, or reprisals” from bringing a case in 
their own names.109 On the present record, then, Keepers has offered 
no  reason  to  depart  from  the  normal  rule  that  a  litigant  must  assert 
its own rights, not those of a third party. 




corporation lacks third‐party standing to challenge a tender offer on behalf of its 
shareholders).  
        108 See NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 459 (1958) (noting 
that  requiring  a  litigant  to  defend  her  own  right  to  anonymity  would  “result  in 
nullification of the right at the very moment of its assertion”). 

          See  John  Doe  No.  1  v.  Reed,  561  U.S.  186,  201  (2010)  (internal  quotation 
        109

marks omitted). 




                                              36 
                            3. Constitutional Standing 

        Even if we had reason to relax the prudential requirements of 
third‐party  standing,  Keepers  would  still  lack  constitutional 
standing,  because  it  has  not  satisfied  Article  III’s  injury‐in‐fact 
requirement. 

        A  litigant  may  assert  the  rights  of  others  only  if  the  litigant 
itself  satisfies  Article  III’s  requirements  of  injury‐in‐fact,  causation, 
and  redressability.110  The  injury‐in‐fact  requirement  demands  not 
only  the  existence  of  a  legally  cognizable  injury,  but  also  that  the 
plaintiff itself be “among the injured.”111 In addition, “a plaintiff must 
demonstrate  standing  for  each  claim  he  seeks  to  press  and  for  each 
form of relief that is sought.”112 In other words, Keepers’ undisputed 
standing  to  challenge  Chapter  2.3  based  on  vagueness  does  not 
confer  standing  to  challenge  the  public‐posting  requirements  based 
on its officers’ and owners’ rights of anonymous expression.113 


        110  See  Port  Washington  Teachers’  Ass’n  v.  Bd.  of  Educ.  of  Port  Washington 
Union Free  Sch. Dist., 478 F.3d 494, 498 (2d Cir. 2007); see also Hedges, 724 F.3d at 
204  (noting  that  a  plaintiff  who  challenges  a  law  based  on  First  Amendment 
overbreadth must still demonstrate that it suffered an injury‐in‐fact sufficient for 
Article III standing). 

           Lujan, 504 U.S. at 563 (internal quotation marks omitted). 
        111



         Davis v. Fed. Election Commʹn, 554 U.S. 724, 734 (2008) (internal quotation 
        112

marks omitted).  
        113 Neither does its standing to challenge the public‐posting requirement as 
a violation of its right against compelled speech, a subject we address in Section 
II.B.4, post. 




                                             37 
        In  its  motion  for  summary  judgment,  Keepers  alleged  several 
ways  in  which  Milford’s  ordinances  have  harmed  its  constitutional 
and economic interests. But neither in its appellate briefs nor before 
the  District  Court  has  Keepers  explained  how  the  alleged 
infringement of its officers’ and owners’ anonymity rights has caused 
it any harm. The closest it comes to doing so is through its suggestion 
that  the  public‐posting  requirements  might  “chill”  Keepers’ 
expression.114  But  “purely  conjectural”  assertions  of  a  potential 
“chill” are insufficient,115 and Keepers offers no “objective evidence to 
substantiate [its] claim that the challenged regulation has deterred [it] 
from engaging in protected activity.”116  

        Nor  is  Keepers  able  to  claim  constitutional  standing  based  on 
its  assertion  that  the  public‐posting  requirement  “injures  Keepers 
directly by requiring it to participate in violating its owners’ right of 
privacy.”117  Even  if  Keepers’  statement  were  factually  true,118  it 

           See Keepers Br. Summ. J., Doc. 51, at 59, 62; see also Keepers Supp. Br. 2 
        114

(“The  injury  Keepers  seeks  to  redress  on  its  own  behalf  is  the  chilling  effect  on 
corporate expression that is exerted by the requirement that the individuals who 
own the business be publicly outed.”). 

           Intʹl Action Ctr. v. City of New York, 587 F.3d 521, 529 (2d Cir. 2009); see 
        115

also Latino Officers Assʹn v. Safir, 170 F.3d 167, 170 (2d Cir. 1999) (“Allegations of a 
subjective  chill  of  First  Amendment  rights  are  not  an  adequate  substitute  for  a 
claim  of  specific  present  objective  harm  or  a  threat  of  specific  future  harm.” 
(internal quotation marks and alteration omitted)). 

            Latino  Officers  Assʹn,  170  F.3d  at  170  (internal  quotation  marks  and 
        116

alteration omitted). 

           Keepers Supp. Br. 2. 
        117




                                              38 
would  fail  to  give  Keepers  the  kind  of  “particularized  stake  in  the 
litigation” needed to satisfy Article III.119 Keepers asserts, in essence, 
that it is especially offended by Milford’s alleged violation of the First 
Amendment.  But  mere  discomfort  occasioned  by  an  asserted 
constitutional violation, no matter how sharply felt, is insufficient to 
confer standing.120 

        It is not difficult to imagine situations in which a burden on the 
First  Amendment  rights  of  a  firm’s  owners,  officers,  or  employees 
might  generate  a  legally  cognizable  injury  to  the  firm  itself.121 
Standing,  however,  “cannot  be  inferred,  but  must  affirmatively 
appear  in  the  record,”122  and  it  is  Keepers’  burden  to  demonstrate 


          As we discuss in Section II.B.4, post, that part of Chapter 2.3 at issue on 
        118

appeal has no demonstrated effect on the anonymity of any individual. 
        119 Lance v. Coffman, 549 U.S. 437, 442 (2007). 
        120 See Valley Forge Christian Coll. v. Americans United for Separation of Church 
&  State,  Inc.,  454  U.S.  464,  485‐86  (1982)  (“[S]tanding  is  not  measured  by  the 
intensity of the litigant’s interest or the fervor of his advocacy.”); cf. Linda R.S. v. 
Richard  D.,  410  U.S.  614,  619  (1973)  (“[A]  private  citizen  lacks  a  judicially 
cognizable interest in the prosecution or nonprosecution of another.”); Dunnet Bay 
Const.  Co.  v.  Borggren,  799  F.3d  676,  693‐94  (7th  Cir.  2015)  (finding  no  standing 
based on the plaintiff’s allegedly being “forced to participate in a discriminatory 
scheme”); Thomas v. Mundell, 572 F.3d 756, 761 (9th Cir. 2009) (“[A] public officialʹs 
personal  dilemma  in  performing  official  duties  that  he  perceives  to  be 
unconstitutional does not generate standing.” (internal quotation marks omitted)). 
        121 See note 107, ante. 

            Gully  v.  Nat’l  Credit  Union  Admin.  Bd.,  341  F.3d  155,  161  (2d  Cir.  2003) 
        122

(internal quotation marks omitted). 




                                               39 
that  the  alleged  infringement  of  third  parties’  constitutional  rights 
has injured Keepers itself.123 Keepers has not met that burden here. 

                               4. Mootness on Appeal 

        In  its  supplemental  brief,  Keepers  argues  for  the  first  time  in 
this  litigation  that  the  public‐posting  requirement  violates  its  First 
Amendment  “right  to  be  free  from  government‐compelled 
expression.”124  According  to  Keepers,  even  if  it  lacked  standing 
below to pursue a claim based on the right to anonymous expression, 
we  can  nonetheless  uphold  the  District  Court’s  judgment  on  this 
alternative  ground.  Assuming  arguendo  that  Keepers  did  not  forfeit 
this argument by failing to present it below or in its principal brief,125 
mootness precludes us from considering it.126  


        123 See Rajamin, 757 F.3d at 84‐85. 
        124 Keepers Supp. Br. 4. 
        125 In general, we do not address on appeal issues not sufficiently raised in 
a  party’s  principal  brief.  See  Norton  v.  Samʹs  Club,  145  F.3d  114,  117‐18  (2d  Cir. 
1998). Nonetheless, we may affirm a district court “on any basis supported by the 
record,  even  one  not  relied  on  by  the  lower  court,”  and  “[a]lthough  it  behooves 
appellees  to  raise  all  their  defenses  on  appeal  . . .  we  are  not  aware  of  any  case 
requiring  them  to  do  so.”  Universal  Church  v.  Geltzer,  463  F.3d  218,  229  (2d  Cir. 
2006); cf. Intʹl Trade Admin. v. Rensselaer Polytechnic Inst., 936 F.2d 744, 747 (2d Cir. 
1991)  (“[A]  party  need  not  cross‐appeal  in  order  to  assert  an  alternate  ground 
based on the record to support a district court decree.”). 

            Mootness  would  also  preclude  us  from  considering  Keepers’  appeal 
        126

with  respect  to  anonymous  expression,  if  we  had  not  already  disposed  of  that 
appeal  on  standing  grounds.  See  note  77,  ante  (noting  that  courts  may  address 
standing and mootness in either order). 




                                               40 
        “The  case‐or‐controversy  requirement  subsists  through  all 
stages  of  federal  judicial  proceedings,  trial  and  appellate.”127  A 
dispute  that  is  live  when  suit  is  filed  remains  so  only  for  as  long  as 
the  parties  continue  to  have  a  “concrete  stake  in  the  outcome.”128 
There is “no case or controversy, and a suit becomes moot,” when the 
parties cease to have “a legally cognizable interest in the outcome” of 
the case.129 

        When  this  litigation  started,  the  alleged  injury  and  the  nature 
of  the  dispute  would  have  been  clear: Chapter  2.3  required  Keepers 
to  post  names  that  it  did  not  want  to  post.  As  a  result,  the 
requirement potentially implicated the right of Keepers’ owners and 
officers to express themselves anonymously, as well as Keepers’ own 
First Amendment right against compelled speech. At this stage of the 
litigation, however, that injury has disappeared.  

        The 2007 ordinance requires an SOB to post publicly the names 
of individuals who (1) have “actual power” to operate the business or 
control  its  “operation,  management  or  policies”;  (2)  own  at  least 
thirty percent of the business; or (3) are officers of a legal entity that 
operates  the  business.130  The  District  Court  upheld  this  requirement 


           Chafin  v.  Chafin,  133  S.  Ct.  1017,  1023  (2013)  (internal  quotation  marks 
        127

omitted). 

           See City of Erie v. Pap’s A.M., 529 U.S. 277, 288 (2000). 
        128



           Chafin, 133 S. Ct. at 1023 (internal quotation marks omitted). 
        129



           § 2.3‐2 (2007). 
        130




                                             41 
except  as  it  applies  to  individuals  who  “do  not  manage,  operate  or 
control  the  sexually  oriented  business.”131  Because  Keepers  does  not 
appeal  that  decision,132  the  only  posting‐related  issue  before  this 
Court is the 2007 ordinance’s requirement that SOBs post the names 
of  “[p]assive  [o]wners”  and  officers.133  In  other  words,  what  is  at 
stake  in  this  appeal  is  whether  Keepers  must  display  the  names  of 
those  individuals  who  fall  within  the  scope  of  the  2007  ordinance’s 
public‐posting requirement but “do not manage, operate or control” 
the  business.134  We  have  seen  no  evidence  that  such  persons  exist. 
The  record  indicates  that  Keepers  has  no  passive  shareholders,  but 
only a single owner, Angela Silano, who also serves as the company’s 
president and, as far as the record indicates, sole officer.135 Therefore, 
Keepers  will  have  to  display  Silano’s  name—regardless  of  the 
outcome of this appeal—under that part of the 2007 ordinance which 
the District Court upheld and which Keepers no longer challenges.136 




           Keepers, 944 F. Supp. 2d at 174. 
        131



           See Keepers Reply Br. 12. 
        132



           Id. at 8. 
        133



           Keepers, 944 F. Supp. 2d at 174. 
        134



           See Regensberger Affidavit, Doc. 52‐6; Silano Affidavit, Doc. 52‐7. 
        135



            As  president  and  sole  owner,  Silano  undoubtedly  has  power  to,  and 
        136

does,  “operate”  or  “control”  Keepers.  See  §  2.3‐2  (2007);  see  also  Keepers,  944  F. 
Supp. 2d at 174.  




                                              42 
That  part  of  the  2007  public‐posting  requirement  invalidated  by  the 
District Court  has  no  effect  on  Silano’s  anonymity,  and Keepers  has 
identified  no  other  shareholders  or  officers  whose  anonymity  might 
be  implicated.  As  a  result,  we  can  identify  no  individual  whose 
anonymity is potentially at stake in this appeal, nor will this appeal 
affect  what  information  Keepers  itself  would  be  compelled  to 
display.137 

        In  short,  this  appeal  is  moot,  both  with  respect  to  Keepers’ 
third‐party  anonymity  claim  and  its  compelled‐speech  claim. 
Although Milford has a stake in defending the constitutionality of its 
ordinance, Keepers no longer has any concrete interest in the result of 
this  appeal.  As  a  result,  this  case  now  lacks  “that  concrete 



         We  note  that  Silano  would  also  have  been  required  to  post  her  name 
under  the  2003  ordinance—if  Milford  had  not  repealed  it—as  an  “officer  or 
partner” of Keepers, since Silano is the only officer who appears in the record. See 
§ 2.3‐5 (2003).  
        137  In  its  supplemental  brief,  Keepers  asserts  for  the  first  time  that  the 
current “president, secretary, and director of Keepers, Inc.” is not Silano but Julia 
Kish.  Keepers  Supp.  Br.  4.  As  noted  above,  this  assertion  is  irrelevant  to  our 
decision. Even if we were to relax our normal rule against considering new facts 
on appeal, see note 14, ante, Keepers has merely identified another third party who 
already lacks anonymity, not only because of this litigation, but because her name 
is already associated with Keepers on the website of the Connecticut Secretary of 
State. See Keepers Supp. Br. 4. Moreover,  as “president, secretary, and director,” 
Kish would have to include her name on Keepers’ license as a person with “actual 
power  to  operate  the  sexually  oriented  business”  or  to  control  its  operation.  See 
§§ 2.3‐2;  2.3‐4(d)  (2007).  Keepers’  supplemental  brief  did  not  identify  any  other 
shareholder or officer, besides Kish, whose anonymity might be implicated. 




                                             43 
adverseness which sharpens the presentation of issues,”138 and which 
is necessary for a case to remain “fit for federal‐court adjudication.”139  

    5. Summary and Disposition of Keepers’ Challenge to the Public‐
                                 Posting Requirements  

         We  hold  that  Keepers  lacks  prudential  and  constitutional 
standing  to  challenge  the  public‐posting  requirements  based  on  its 
owners’  and  officers’  right  of  anonymous  expression.  We  therefore 
VACATE  the  District  Court’s  judgment  insofar  as  it  reached  the 
merits of this challenge and REMAND with direction to dismiss that 
claim. Insofar as Keepers urges us to uphold the judgment based on 
its own right against compelled speech, we find the appeal moot and 
DISMISS it accordingly.  

                                 III. CONCLUSION 

         To summarize, we hold as follows: 

         (1) The  District  Court  did  not  “abuse  its  discretion”  in 
               considering  the  Mello  Affidavit;  and  even  if  the  District 
               Court  did  err,  its  error  was  harmless,  because  it  had  no 
               effect  on  the  Court’s  resolution  of  Keepers’  vagueness 
               challenge. 



          See Camreta v. Greene, 131 S. Ct. 2020, 2028 (2011) (quoting Los Angeles v. 
         138

Lyons, 461 U.S. 95, 101 (1983)). 

            Id. (quoting Arizonans for Official English, 520 U.S. at 67). 
         139




                                            44 
(2) We  do  not  reach  the  merits  of  Keepers’  First  Amendment 
   challenge  to  the  public‐posting  requirements,  because 
   neither this Court nor the District Court has subject‐matter 
   jurisdiction to consider the issue. 

      a. Keepers  challenged  the  public‐posting  requirement 
         based  on  an  asserted  “First  Amendment  right  to 
         anonymous  expression,”  but  the  anonymity  at  stake 
         is  that  of  Keepers’  owners  and  officers,  not  that  of 
         Keepers itself.  

      b. The  doctrine  of  “prudential  standing” generally bars 
         litigants  from  asserting  the  rights  of  third  parties. 
         Keepers has failed to show why we should permit it 
         to  assert  the  rights  of  its  owners  and  officers  in  the 
         present case. 

      c. Article  III  of  the  U.S.  Constitution  does  not  permit  a 
         plaintiff  to  sue  unless  it  has  suffered  a  legally 
         cognizable injury. Keepers has failed to show that the 
         public‐posting       requirement        has     injured     the 
         corporation itself—as opposed to its officers, owners, 
         or related third parties. 

      d.  Even if Keepers originally had standing to challenge 
         the  public‐posting  requirement  in  the  District  Court 
         based on its asserted right against compelled speech, 
         the  case  has  become  moot  on  appeal.  Based  on  the 
         record  before  us,  Keepers’  president  and  sole  owner 




                              45 
                 will  be  required  to  list  her  name  on  Keepers’  posted 
                 license,  regardless  of  who  prevails  before  this  Court. 
                 We therefore lack jurisdiction to decide this appeal on 
                 the merits.  

       For  the  foregoing  reasons,  we  AFFIRM  the  District  Court’s 
March  30,  2013  judgment  insofar  as  it  denied  Keepers’  motion  to 
exclude the Mello Affidavit. We also VACATE that part of the March 
30, 2013 judgment concerning plaintiff’s First Amendment challenge 
to  the  public‐posting  requirements  and  REMAND  to  the  District 
Court  with  direction  to  dismiss  that  claim  for  lack  of  subject‐matter 
jurisdiction.  Insofar  as  Keepers  urges  us  to  uphold  the  judgment 
based  on  its  own  claimed  right  against  compelled  speech,  we 
DISMISS the appeal as moot. 




                                      46